J-A08024-22

                                2022 PA Super 135


 BRADLEY A. SMITH                          :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 DUSTIN M. SMITH                           :   No. 1220 WDA 2021

           Appeal from the Order Entered September 16, 2021
  In the Court of Common Pleas of Fayette County Civil Division at No(s):
                            1169 of 2016 GD


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

OPINION BY LAZARUS, J.:                             FILED: AUGUST 9, 2022

      Bradley A. Smith (Father) appeals from the order, entered in the Court

of Common Pleas of Fayette County, granting Dustin M. Paxon’s (Mother)

petition for primary physical custody of the parties’ child, E.M.S. (Child) (born

May 2008).    After our review, we affirm the trial court’s order.

      The parties met while serving in the United States Army. They married

in 1996, resided in Arizona, where Child was born, and then moved to Fayette

County, Pennsylvania in 2012. They separated in 2015. Thereafter, Father

returned to his hometown of White Bear Lake, Minnesota. Pursuant to a July

14, 2016 order, the Honorable Steve P. Leskinen granted the parties shared

legal custody of Child, granted Mother primary physical custody of Child, and

granted Father partial physical custody of Child. One month later, on August

11, 2016, the parties entered into a custody consent order.          That order

provided, in relevant part:
J-A08024-22


     [T]he parties shall share LEGAL custody (authority to make major
     decisions regarding educational, religious, medical[,] and other
     important matters), as defined by the law of the Commonwealth
     of Pennsylvania, and shall share PHYSICAL CUSTODY of their
     minor child, [E.M.S.] [] as follows:

     [] Mother [] shall exercise PRIMARY physical custody. It is noted
     that the Father is residing in the State of Minnesota, but that the
     parties have agreed to a physical and legal custody arrangement
     and that this is[,] therefore[,] not a relocation case, within the
     meaning of the law.

     [] Father [] shall exercise PARTIAL physical custody, as follows:

              During the school year, if the Father is present in
               Fayette County, Pennsylvania, and has given at least
               one week’s notice to the Mother, the Father shall be
               entitled to exercise physical custody for one weekend
               per month, such weekend to begin at 6:00 P.M. on
               Friday until 6:00 P.M. on Sunday, or at such other
               times as the parties agree;

              During the summer months when school is not in
               session, the Father shall be entitled to exclusive
               custody for three non-consecutive weeks, to be
               exercised upon at least thirty (30) days’ advance
               notice to [M]other, with one week to be exercised in
               the month of June, one week to be exercised in the
               [month] of July, and one week to be exercise in the
               month of August; and unless the parties otherwise
               agree, the “week” of exclusive custody shall begin and
               end on Saturday at 6:00 P.M.; and the parties may
               modify the custody arrangement by mutual
               agreement; and

              At such other times as the parties may agree.

Consent Order, 8/11/16 (emphasis in original).

     On April 21, 2017, Father filed a petition for contempt against Mother

for failing to comply with the consent order. Following a hearing, the trial

court entered an order finding Mother in contempt for failing to comply with



                                    -2-
J-A08024-22



the consent order’s provision regarding communication via Family Wizard.1

See Order, 5/30/17. On June 6, 2017, Father filed a petition for special relief,

averring Mother’s paramour, Vincent Angelo, with whom Mother and Child

resided for about a year, was a fugitive from justice and had abused drugs,

and that Mother had accused Angelo of domestic violence against her while

Child was living with Mother and Angelo. Father sought relief in the form of

continued physical custody of Child pending court-ordered drug screening for

Angelo and further order of court. On June 8, 2017, Judge Leskinen entered

an order directing Child remain in Father’s custody pending full information

“concerning the domestic violence incident between Vincent Angelo and

[Mother] of May 27, 2017.” See Order, 6/8/17.

        On July 20, 2017, Mother filed a petition for return of custody. In her

petition, she acknowledged the domestic incident, averring that she and

Angelo argued, he became physically aggressive with her, and she called local

police. Angelo was charged with simple assault and harassment. Mother also

averred that she left Angelo’s residence after the incident and obtained a new

residence in which Child has her own bedroom.




____________________________________________


1   https://www.ourfamilywizard.com (last visited 7/25/22).




                                           -3-
J-A08024-22



       On August 22, 2017, the court held a hearing on Mother’s petition.2

Both parties testified, as well as the parties’ two adult sons, Child, and Father’s

girlfriend, Amy McElmury (Amy), who owns the house in which she, Father,

and Child reside. Child expressed her preference was to remain in Minnesota


____________________________________________


2 Mother testified that she told the responding officer that Angelo had returned
home from allegedly doing drugs at a house in Uniontown and had a “crazy
look in his eye.” N.T. Hearing, 8/22/17, at 42. She testified further:

       Q: Did you tell Trooper Miller that [Angelo] had been doing drugs
       that night?

       A: I said I accused him of doing drugs.

       Q: [] And, it states here that the defendant grabbed [] her by the
       hair, pulled her out of an upstairs bedroom and down a flight of
       stairs. The victim related that the defendant then pulled her by
       her hair through a kitchen and was throwing her around causing
       her to hit her head on the refrigerator door. The victim related
       additionally the defendant is pulling her hair and caused it to be
       ripped from her head and showed a collection of blond hair to
       myself and Trooper Gordon. Did you in fact show a clump of your
       hair that he had ripped out to the trooper?

       A: I showed them some hair, yes, sir.

Id. at 44. Mother also testified that Angelo’s case was dismissed because she
refused to testify. Id. at 15-16. Additionally, Mother testified that Angelo is
incarcerated in Virginia for failure to report to his probation officer as a result
of a grand larceny conviction in 2007. Id. at 16-17, 66. Mother acknowledged
that Child was in the home on the date of the domestic violence incident. Id.
at 56, 58. Notably, when asked if Mother would resume her relationship with
Angelo if he were released, Mother responded, “Potentially.” Id. at 18. She
stated that in order to resume the relationship, Angelo would be required to
attend anger management classes and engage in couples counseling with her.
Id. Mother also acknowledged that one week after the domestic violence
incident, Angelo was at the house during a custody exchange. Id. at 54.




                                           -4-
J-A08024-22



with Father.     Following the hearing, the court denied Mother’s petition for

return of custody.3 See Order, 8/24/17.

       On November 8, 2017, Mother filed a petition for modification of

custody, seeking physical custody of Child during her Christmas vacation. On

December 8, 2017, the parties entered into a consent order granting Mother

physical custody of Child from December 26, 2017 until January 1, 2018. See

Order, 12/8/17. On December 29, 2017, the parties entered into a temporary

modified custody consent order “in order to stabilize custody and to afford the

parties an opportunity to attempt an amicable long-term resolution.” Order,

12/29/17. That order continued shared legal custody between the parties,

and, pending further order, continued primary physical custody with Father

and partial physical custody with Mother including, inter alia, exclusive

custody during Child’s summer vacation. See Temporary Modified Custody

Consent Order, 12/29/17. The order also provided that either party may file

a motion for a custody trial on the issue of primary physical custody. Id.



____________________________________________


3 At that hearing, Father, Child’s adult brothers (who testified on behalf of
Mother), as well as Child herself, expressed concern about Angelo. See N.T.
8/22/17, at 104-06 (Child testified: “I heard [Angelo] drag my mom down
the stairs. . . . Like thumps going downstairs [and] I heard her fall and
scream.” Child testified she was “[m]ad [t]hat [Angelo] was hurting my mom
[and sad] because I heard her scream.”); id. at 84 (Child’s adult brother
testified: Q: “Would you feel comfortable with your sister being in a house
with a man who could have dragged your mother down the stairs by her hair
and slammed her head against the refrigerator and the floor?” A: “No.”);
id. at 136 (Father testifying to his concerns if Angelo were to come back to
house with Child present).

                                           -5-
J-A08024-22



      On February 22, 2018, Mother filed a motion for a custody trial, and on

April 16, 2018, Mother filed a petition for contempt, alleging Father was not

complying with the temporary consent order. The parties agreed to have the

court hear both matters on July 6, 2018.

      At the July 6, 2018 trial/custody hearing, Mother testified that she had

ended her relationship with Angelo and there was “no possibility of any

reconciliation with him.” N.T. Trial/Hearing, 7/6/18, at 11-12. Father, Amy

and one of Child’s adult brothers also testified.       Additionally, the court

interviewed Child in camera.

      On August 21, 2018, the court entered an order continuing shared legal

custody between the parties, granting Father primary physical custody of Child

during the school year, and granting Mother partial physical custody of Child,

including, inter alia, exclusive custody during Child’s summer vacation.

Mother appealed that order, and this Court affirmed. B.S. v. D.M.S., 1340

WDA 2018 (Pa. Super. filed June 11, 2019) (unpublished memorandum

decision) (concluding no abuse of discretion where trial court considered all

relevant factors in making its determination that it was in Child’s best interest

to continue primary physical custody with Father and for Child to continue her

schooling in Minnesota; Child was well-adjusted, was doing well in school, was

engaged in several recreational activities, had friends in her neighborhood,

and Father’s fiancé worked from home and was available for Child when Father

was at work).




                                      -6-
J-A08024-22



      Since this Court’s prior decision, there have been several significant

changes in circumstances. On November 9, 2020, Mother filed a petition for

modification and custody mediation. In December of 2020, Father, Amy, and

Child moved from Minnesota to Florida. On December 11, 2020, the court

appointed Patrick McDaniel, Esquire, as guardian ad litem (GAL) for Child, and,

on February 19, 2021, the court appointed Robert Harper, Esquire, to

represent Child. On May 12, 2021, noting Attorney McDaniel’s conflict that

prevented him from serving as GAL, substituted Attorney Harper as GAL. The

court scheduled a custody trial, which was held August 27, 2021.

      At trial, Child, now thirteen years old, testified that her preference had

changed, and she wished to “stay with [her] mom.”          N.T. Custody Trial,

8/27/21, at 16. She stated: “So, basically, I just kind of want to switch it,

like see [Father] on certain holidays and during the summer.” Id. According

to Child’s testimony, prior to moving to Florida, Father and Amy argued.

Father and Child left the house, lived in a hotel for a week, and ultimately

moved back in with Amy. Id. at 19-20. Child testified that the trip to Florida

was presented to her as a vacation. Id. at 23-24. Child also testified that

her relationship with Amy had deteriorated, id. at 13-15, 21-22, and that

when she was with Mother she was able to spend time with her brothers, who

live ten minutes from Mother, and with her maternal grandparents. Id. at 28-

32.

      Mother testified that she had moved to a new residence in Meritstown,

Pennsylvania. She resided in a large home that houses the town’s post office

                                     -7-
J-A08024-22



on the first floor and a residential second floor with four bedrooms. Mother is

the official in charge of the Meritstown post office, so she essentially works

from home (Monday through Friday 8 a.m. until noon, and Saturday 8 a.m.

until 11:30 a.m.). Id. at 46-47. Child’s maternal grandparents and brothers

live close to Mother, and, when Child is in Meritstown, she has frequent visits

with them. Id. at 58. Mother also testified that her relationship with Angelo

has been over for years. Id. at 47.

      With respect to his move to Florida, Father testified as follows:

      Q:   As opposed to moving to Florida, was there any specific
      reason you didn’t move closer to Southwestern Pennsylvania
      where [Child’s] family resides?

      A:   There are a lot of specific reasons I didn’t move to
      Southwest Pennsylvania, yes.

      Q:    What are those?

      A:     It has never been an option in [mine and Amy’s]
      relationship. . . . I don’t believe [the] education system is as good
      here. I don’t believe the security is as good here. I mean it was
      just not a consideration.

      Q:   Do you think it would benefit [Child] to spend more
      time with her mother and her grandparents and brothers?

      A:    Yes.

                               ***

      Q:    Why did you move to Florida?

      A:    Many reasons. We love it there, that area. We have
      traveled there a bunch of times. [Amy’s] family is all slowly
      migrating down there, purchasing homes there, getting jobs
      there. I do not like the cold weather. We had a great opportunity
      now that my employer offered to allow me to take another position
      and maintain my employment. You know, everything is cheaper.


                                      -8-
J-A08024-22


     The kids could go to school whereas [Child] had not been in school
     for the past year. I mean, you watch the news, you see the rest
     of it, Florida is great.

Id. at 78, 84. Father did acknowledge that Child’s relationship with Amy was

currently “strained.” Id. at 84. Amy also testified, and she acknowledged

that there had been some “issues” between her and Child. Id. at 94.

     At the conclusion of the trial, the GAL recommended that custody remain

with Father and that the court maintain the status quo. Id. at 103-04. He

also recommended coparenting and family counseling sessions. Id. at 104.

     On September 16, 2021, the court entered the following order, giving

Mother primary physical custody of Child:

     AND NOW, this 16th day of September 20201, after a de novo trial
     and consideration of the factors set forth at 23 Pa.C.S.A. § 5328
     as more fully discussed on the record, it is hereby ORDERED and
     DIRECTED . . .

     The parties shall share physical custody as follows: [Father] shall
     have physical custody each year beginning one week after school
     ends in the spring and ending one week before school starts in the
     fall[.]

     At all other times, except as otherwise set forth herein or agreed
     upon by the parties, custody shall be with [Mother].

Order, 9/16/21.

     Father filed this timely appeal. Father and the trial court have complied

with Pa.R.A.P. 1925.

     Father raises the following issues for our review:

      1. Whether the trial court abused its discretion in awarding
         primary custody to [Mother] in Pennsylvania and removed
         [Child] from [Father] in Florida, because the testimony and


                                    -9-
J-A08024-22


           evidence at trial establishes that the order, dated September
           16, 2021, was not in the best interests of [Child]?

       2. Whether the trial court abused its discretion in awarding
          primary custody to [Mother] in Pennsylvania, and removing
          [Child] from [Father] in Florida, when there was clear evidence
          that [Mother] was held in contempt4 for failing to return
          [Child] to Florida during the pendency of [the] custody trial,
          and there was clear and convincing evidence that [Mother]
          turned [Child] against [Father]?

       3. Whether the trial court abused its discretion by disregarding
          the recommendation of Child’s [GAL], who had recommended
          no change in primary custody?[5]

       4. Whether the trial court erred in entering its order, dated
          September 16, 2021, when it failed to address all sixteen (16)
          custody factors pursuant to 23 Pa.C.S. § 5328?

Appellant’s Brief, at 4 (footnote 4 in original text, footnote 5 added).

       We begin with our scope and standard of review:        We review a trial

court’s determination in a custody case for an abuse of discretion, and our

scope of review is broad. M.P. v. M.P., 54 A.3d 950, 953 (Pa. Super. 2012).

Because we cannot make independent factual determinations, we must accept

the trial court’s finding that are supported by the evidence. Id. The trial

____________________________________________


4 The record indicates that [Mother] was not formally held in contempt; she
was, however, threatened with incarceration by the [t]rial [c]ourt for not
returning [Child] to [Father], and was found to have been in “violation of the
Custody Order.” Appellant’s Brief, at 4, n.1.

5 In his pretrial recommendation and at the close of trial, the GAL
recommended that the court maintain the status quo with primary (school-
year) custody in Mother. See N.T. Custody Trial, 8/27/21, at 103-04. The
GAL also filed a brief on appeal. Notably, as discussed infra, the GAL’s brief
on appeal argues the trial court’s September 16, 2021 custody order, granting
Mother primary school-year custody, serves the best interests of Child. See
GAL Brief, at 7.

                                          - 10 -
J-A08024-22



judge’s deductions or inferences from its factual findings, however, do not

bind this Court. Id. We may reject the trial court’s conclusions, but only if

they involve an error of law or are unreasonable in light of its factual findings.

Id. See also J.R.M. v. J.E.A., 33 A.3d 647 (Pa. Super. 2011); Hanson v.

Hanson, 878 A.2d 127, 129 (Pa. Super. 2005); Landis v. Landis, 869 A.2d

1003, 1011 (Pa. Super. 2005).

      When a trial court orders a form of custody, the best interest of the child

is paramount. J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011). The

trial court must consider the following factors when determining the child’s

best interest:

      (1) Which party is more likely to encourage and permit frequent
      and continuing contact between the child and another party.

      (2) The present and past abuse committed by a party or member
      of the party’s household, whether there is a continued risk of harm
      to the child or an abused party and which party can better provide
      adequate physical safeguards and supervision of the child.

      (3) The parental duties performed by each party on behalf of the
      child.

      (4) The need for stability and continuity in the child's education,
      family life and community life.

      (5) The availability of extended family.

      (6) The child’s sibling relationships.

      (7) The well-reasoned preference of the child, based on the child’s
      maturity and judgment.

      (8) The attempts of a parent to turn the child against the other
      parent, except in cases of domestic violence where reasonable
      safety measures are necessary to protect the child from harm.




                                      - 11 -
J-A08024-22


      (9) Which party is more likely to maintain a loving, stable,
      consistent and nurturing relationship with the child adequate for
      the child's emotional needs.

      (10) Which party is more likely to attend to the daily physical,
      emotional, developmental, educational and special needs of the
      child.

      (11) The proximity of the residences of the parties.

      (12) Each party’s availability to care for the child or ability to make
      appropriate child-care arrangements.

      (13) The level of conflict between the parties and the willingness
      and ability of the parties to cooperate with one another. A party’s
      effort to protect a child from abuse by another party is not
      evidence of unwillingness or inability to cooperate with that party.

      (14) The history of drug or alcohol abuse of a party or member of
      a party’s household.

      (15) The mental and physical condition of a party or member of a
      party’s household.

      (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      Moreover, on issues of credibility and weight of the evidence, we defer

to the findings of the trial court, which has had the opportunity to observe the

proceedings and demeanor of the witnesses. R.M.G., Jr. v. F.M.G., 986 A.2d

1234, 1237 (Pa. Super. 2009). The parties cannot dictate the amount of

weight the trial court places on evidence. Rather, the paramount concern of

the trial court is the best interest of the child.      Appellate interference is

unwarranted if the trial court’s consideration of the best interest of the child

was careful and thorough, and we are unable to find any abuse of discretion.




                                      - 12 -
J-A08024-22



Id. The test is whether the evidence of record supports the trial court’s

conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super. 2006).

      In his first issue, Father argues that the evidence at trial establishes that

the court’s order was not in Child’s best interests. This claim is meritless.

      Judge Leskinen, who has overseen this case since 2017, stated several

times on the record that, but for the distance between the parties, this case

would be one of 50/50 shared custody.               Thus, presented with the

circumstances before him, Judge Leskinen heard the evidence, weighed the

relevant statutory factors–which now favor Mother–and made a decision that

is in Child’s best interest. The court stated:

      [T]he initial custody order[,] which went [Father’s] way[,] was
      very much influenced by the very substantial testimony about
      [Amy’s] extended family that was available in Minnesota, the
      family type of activities that were available in Minnesota, the
      specific home location[,] and the facilities nearby, so all of those
      factors were changed without advance notice. . . . Certainly, I
      accept your point that [Mother] didn’t travel to Minnesota and
      hasn’t traveled to Florida[.] So it is more of a forfeiture of some
      of the positives that the [c]ourt relied on in the original custody
      order than anything else. . . . [T]he original reasons that
      [F]ather was awarded primary [physical custody during
      the school year], was []the positives that [Father’s] home
      had offered, . . . [Amy’s] extended family in Minnesota, the
      specific living situation in Minnesota that has now
      changed[,] and the details that we have about Florida are
      not nearly as impressive to me as the details of the housing
      in Minnesota. . . . [I]n terms of stability and continuity, that
      would’ve been a major advantage for [Father] had he remained in
      Minnesota. [Child] would have [had] the same school, the same
      friends at school, the same community. That advantage has been
      forfeited. [Mother] remains where she has always been so
      at this point, the advantage of stability and continuity [is]
      in [Mother’s] favor.


                                      - 13 -
J-A08024-22


      Secondly, at the time that [Father] started with primary school-
      year custody, there was a serious domestic violence issue at
      [Mother’s] household, which at this point, from the evidence I
      have, appears to have subsided. The absence of that negative,
      not necessarily a positive by itself, [] is a change of circumstances
      that favors [Mother].

N.T. Custody Trial, 8/27/21,at 106, 110-12 (emphasis added).

      Father’s claim in his brief, that there “was no indication that the decision

was made in the best interest of the [C]hild,” is belied by the record. As the

court found, and as the evidence of record supports, Father’s move to Florida,

the strained relationship between Amy and Child, together with Mother’s

termination of her relationship with Angelo and her move to a home that

houses her place of employment and is close to Child’s brothers and maternal

grandparents, have altered the playing field. The balance now weighs in favor

of Mother. Additionally, and as we noted above, the GAL’s brief on appeal,

contrary to prior recommendations, now maintains that the trial court’s

September 16, 2021 custody order, granting Mother primary school-year

custody, serves the best interests of Child.     See GAL Brief, at 7, 10 (GAL

stating move to Florida “was a unilateral undertaking by [Father] without any

consideration for [Mother’s] concerns, the best interest of [Child], or judicial

review. However, . . . the trial court did not solely reverse the custody order

on that factor alone.   The trial court clearly had credible evidence to

support its decision that the best interest of [Child] was to award

primary custody to [Mother] in Fayette County, Pennsylvania.”) (emphasis

added). See also supra n.5. Further, contrary to Father’s argument, the


                                     - 14 -
J-A08024-22



record does not show that the order is “manifestly unreasonable.” Appellant’s

Brief, at 14.    After our review, we find that the evidence of the changed

circumstances amply supports the court’s determination that awarding Mother

primary physical custody is in Child’s best interest.6 We find no error or abuse

of discretion.   M.P., supra.

       Next, Father argues the trial court abused its discretion in awarding

Mother primary custody in Pennsylvania and removing Child from Florida,

claiming there was “clear evidence that [Mother] was held in contempt for

failing to return [Child] to Florida during the pendency of [the] custody trial,


____________________________________________


6 Although our review of the record confirms the court’s observation that
Mother has made progress in the past four years, we note that at the August
22, 2017 hearing, Judge Leskinen addressed Mother as follows:

       The exhibits that you have presented, the exhibits that are
       attached to your petition indicate[] that at least from what I[‘ve]
       seen so far, you have not really complied with my order from July
       of 2016, which was to submerge the conflict, because your text
       messages attached to your own petition are extremely
       contentious and looking to keep the fight going instead of trying
       to calm things down. Even the response to the exhibits you and
       your counsel have presented indicate that you have a real anger
       issue going on, and you can’t blame [Father] for what you say,
       and what you say in the text messages attached to your petition
       for return of [C]hild are just intended to keep a fight going. If you
       can’t see that, then you need to read through them again.

N.T. Hearing, 8/22/17, at 34. At the July 6, 2018 custody trial, Mother
acknowledged that the “arguing and name calling” between the parties is
“counter-productive and it is hurting [Child].” N.T. Trial/Hearing, 7/6/18, at
65. We remind Mother that if she continues to “keep the fight going,” she
risks forfeiting primary physical custody. See 23 Pa.C.S.A. § 5338(a) (“Upon
petition, a court may modify a custody order to serve the best interest of the
child.”).

                                          - 15 -
J-A08024-22



and there was clear and convincing evidence that [Mother] turned [Child]

against [Father.]” Appellant’s Brief, at 4. This claim is also meritless. As

Father acknowledges in a footnote to issue 2 in his Statement of Questions

Involved, see Appellant’s Brief, at 4, n.1., Mother was not held in contempt.

Although there may have been a contempt allegation that was ultimately

resolved, there is nothing in the docket entries or record before us to support

a finding of contempt during the pendency of the custody trial. Furthermore,

as the GAL highlights in his brief, “[Father] has violated the custody orders

just as much as [Mother].” GAL Brief, at 7, 11. Neither party is without fault

in this regard.

      Additionally, we disagree with Father’s claim that there is clear and

convincing evidence that Mother attempted to turn Child against Father. It

bears repeating–neither party is without fault. Over the last five years, both

parties have at times impeded the other from exercising their rights under the

various custody orders. Father cannot argue or expect an advantage when

he has acted in the same manner as Mother.

      In his third issue, Father argues the court abused its discretion when it

awarded custody to Mother against the recommendation of the GAL.          This

claim lacks merit. The trial judge, in a non-jury trial, hears the evidence and

decides the controversy. The court cannot delegate its power to a non-judicial

officer, nor is it bound by the recommendation of the GAL.       See C.W. v.

K.A.W., 774 A.2d 745 (Pa. Super. 2001). Further, as we have noted at length

above, the GAL changed his recommendation. We presume, after reading the

                                    - 16 -
J-A08024-22



testimony and upon further reflection on the changed circumstances, the GAL

realized that Child’s best interests would be served by awarding primary

custody to Mother. Accordingly, we afford Father no relief on this claim.

      Finally, Father argues the trial court abused its discretion because it

failed to address all sixteen custody factors pursuant to 23 Pa.C.S. § 5328(a).

This claim, too, is meritless.

      The trial court is required to “delineate the reasons for its decision on

the record in open court or in a written opinion or order.”        23 Pa.C.S. §

5323(d). Although “there is no required amount of detail for the trial court’s

explanation,” it is imperative that “the enumerated factors are considered,

and that the custody decision is based on those consideration.” M.J.M. v.

M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013). Failure to do so is an error of

law. J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011).

      Here, the court explained its reasons on the record for its decision “prior

to the deadline by which a litigant must file a notice of appeal.” C.B. v. J.B.,

65 A.3d 946, 948 (Pa. Super. 2013). See N.T. Trial, 8/27/21, at 106, 110-12

(trial court explaining in detail reasons for custody order). Additionally, the

court delineated in its Rule 1925(a) opinion its consideration of the custody

factors. See Trial Court Opinion, 10/25/21, at 1-4. The court set forth each

of the sixteen custody factors and explained in detail which factor favored

which party. Father’s argument misapprehends the record.

      After our comprehensive review of the record, the parties’ briefs, the

GAL’s brief, and the relevant law, we believe that Judge Leskinen carefully

                                     - 17 -
J-A08024-22



analyzed the statutory factors with respect to custody, and we find no error

or abuse of discretion in his determination. See A.D., supra. Accordingly,

we affirm the trial court’s order.7

              Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2022




____________________________________________


7 As a final note, we reiterate the concerns expressed by both Judge Leskinen
and the GAL that the hostile and contentious relationship between the parties
is emotionally damaging to Child.           We have read through the text
communication between the parties, as well as communication through Our
Family Wizard. The language of the texts is abhorrent. We strongly suggest
the parties focus on Child’s mental, physical and emotional health, instead of
waging war on their personal battlefield. Furthermore, as both the court and
the GAL acknowledge, both parties love and care for Child. Once they realize
their love for Child is greater than their hate for one another, there’s hope for
stability and communication in this family. Finally, after our review of the
dialogue between the parties and the trial court’s observations, we agree with
Child’s GAL, who recommended that the parties would benefit from
coparenting counseling, and that the parties, Child and Amy would benefit
from family counseling.


                                          - 18 -